DETAILED ACTION
Claims 1-20 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Para. 0095 recites the term “ironic wind”. It appears Applicant intended to recite “ionic wind”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 10-15 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Kidwell et al., U.S. Patent No. 10,618,079, filed on 2/23/2017, in view of Shin et al., U.S. Patent No. 10,542,235, filed on 5/4/2018 (Shin).

As to Claim 1, Kidwell discloses (in Fig. 7A) a sounding device, comprising at least two sounding units [700A] (the sounding units are arranged in an array; col. 2, lines 34-38), wherein each of the sounding units [700A] comprises: a structural layer [760, 770], comprising a recess [720] and a supporting member [770] located around the recess [720]; and a piezoelectric vibrating film [710] covering the recess [720], a cavity [720] being formed by the piezoelectric vibrating film [710] and the supporting member [770] (see Fig. 7A), wherein the piezoelectric vibrating film [710] comprises a base film [775] covering the recess [720] and at least one piezoelectric structure [710, 712, 714] located on a side of the base film [775] away from the recess [720], each of the at least one piezoelectric structure [710, 712, 714] comprises: a first electrode [712] (col. 12, line 40) located on a side of the base film [775] away from the recess [720]; a piezoelectric material layer [715] (col. 12, lines 39-40) located on a side of the first electrode [712] away from the cavity [720]; and a second electrode [714] located on a side of the piezoelectric material layer away from the first electrode [712] (col. 12, lines 40-41).
It is noted that Kidwell does not explicitly disclose that the structural layer is a transparent structural layer. However, Kidwell does disclose that the structural layer comprises a glass (col. 16, lines 20-21), and that the sounding unit is to be placed above a display backplane (col. 7, lines 49-53). Furthermore, using a transparent glass transparent structural layer [210] (col. 6, lines 51-54). One of ordinary skill in the art would have immediately recognized the necessity of using transparent components such as a transparent structural layer when placing a sounding unit above a display. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a transparent structural layer in the sounding device of Kidwell.

As to Claim 2, Kidwell and Shin remain as applied above to Claim 1. Kidwell further teaches that an orthographic projection of the first electrode [712] on the transparent structural layer [760, 770] is at least partly overlapped with an orthographic projection of the recess [720] on the transparent structural layer [760] (see Fig. 7A).

As to Claim 3, Kidwell and Shin remain as applied above to Claim 1. Kidwell further teaches that a material of the transparent structural layer [760] comprises glass (col. 16, lines 20-21).

As to Claim 6, Kidwell and Shin remain as applied above to Claim 1. Kidwell further teaches that transparent structural layers [760, 770] of the at least two sounding units [700A] are formed as an integral transparent structural layer [760], and piezoelectric vibrating films [710] of the at least two sounding units [700A] are arranged in an array on the integral transparent structural layer [760] (the array shares a substrate, which corresponds to the claimed structural layer; col. 5, lines 58-61).

As to Claim 7, Kidwell and Shin remain as applied above to Claim 1. Kidwell further teaches that first [712] electrodes of the at least two sounding units [700A] are common electrodes, or, second electrodes [714] of the at least two sounding units [700A] are common electrodes (both the upper and lower, corresponding to first and second, electrodes can be shared to drive the array in phase; col. 2, lines 25-33).

As to Claim 10, Kidwell and Shin remain as applied above to Claim 1. Shin further teaches that a material of the first electrode and the second electrode comprises a transparent conductive material (col. 8, lines 47-50).

As to Claim 11, Kidwell and Shin remain as applied above to Claim 1. Shin further teaches that a material of the piezoelectric material layer [230] comprises at least one of polyvinylidene difluoride (PVDF), aluminium nitride (AlN) and lithium niobate (LiNbO3) (the piezoelectric material is PVDF; col. 8, lines 31-38).

As to Claim 12, Kidwell and Shin remain as applied above to Claim 1. Kidwell further teaches a protecting film [730] located on a side of the piezoelectric vibrating film [715] away from the transparent structural layer [760, 770] (see Fig. 7A).

Claim 13 Kidwell and Shin remain as applied above to Claim 1. Kidwell further teaches that the recess [720] penetrates the transparent structural layer [760, 770] in a direction perpendicular to the transparent structural layer [760, 770] (see Fig. 7A).

As to Claim 14 Kidwell and Shin remain as applied above to Claim 1. Kidwell further teaches a display device, comprising the sounding device (the sounding unit is to be placed above a display backplane; col. 7, lines 49-53).

As to Claim 15 Kidwell and Shin remain as applied above to Claim 1. Kidwell further teaches a display panel, comprising a display region, wherein an orthographic projection of the sounding device on the display panel is at least partly overlapped with the display region (the sounding unit is to be placed above a display backplane; col. 7, lines 49-53).

As to Claim 17, Kidwell discloses (in Figs. 9A and 9B) a manufacturing method of a sounding device, comprising: forming a structural layer [860, 970], the structural layer [860, 970] comprising a recess [925, 920i] (sacrificial material [925] is provided for a recess [920i]; col. 16, lines 22-27) and a supporting member [970] located around the recess [925, 920i]; forming a piezoelectric vibrating film [910], the piezoelectric vibrating film comprising a base film [911] and at least one piezoelectric structure [912, 914, 915], each of the at least one piezoelectric structure [912, 914, 915] comprising a first electrode [912] (col. 17, lines 3-5), a piezoelectric material layer [915] (col. 17, lines 5-8) and a second electrode [914] (col. 17, lines 9-11) which are sequentially laminated (the first electrode [912] is formed on the base film [911], the piezoelectric material layer [915] is formed on the first electrode [912], and the second electrode [914] is formed on the piezoelectric material layer [915]; col. 17, lines 3-11); and covering the recess [925, 920i] with the piezoelectric vibrating film [910] (step S904), and forming a cavity [920i] by the piezoelectric vibrating film [910] and the supporting member [970] (col. 18, lines 3-6; step S910), wherein the base film [911] covers the recess [925, 920i] (see Fig. 9B); and the at least one piezoelectric structure [912, 914, 915] is located on a side of the base film [911] away from the recess [925, 920i] (see Fig. 9B).
It is noted that Kidwell does not explicitly disclose that the structural layer is a transparent structural layer. However, Kidwell does disclose that the structural layer comprises a glass (col. 16, lines 20-21), and that the sounding unit is to be placed above a display backplane (col. 7, lines 49-53). Furthermore, using a transparent glass structural layer for placing a sounding unit above a display was well known. Shin teaches a similar sounding unit [200] placed above a display [100] having a transparent structural layer [210] (col. 6, lines 51-54). One of ordinary skill in the art would have immediately recognized the necessity of using transparent components such as a transparent structural layer when placing a sounding unit above a display. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a transparent structural layer in the sounding device of Kidwell.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kidwell et al., U.S. Patent No. 10,618,079, filed on 2/23/2017, Shin et al., U.S. Patent No. 10,542,235, filed on 5/4/2018 (Shin), further in view of Han et al., U.S. Publication No. 2020/0171540, filed on 8/1/2018 (Han). 

As to Claim 4, Kidwell and Shin remain as applied above to Claim 1. Kidwell and Shin do not explicitly disclose a bonding layer located between the base film and the transparent structural layer and configured to bond the base film and the transparent structural layer. However, providing such a bonding layer was well known in the design of similar devices. Han teaches a sounding device having a bonding layer [152] located between the base film [132] and the structural layer [131] and configured to bond the base film [132] and the structural layer [131] (an adhesive bonds the layers; para. 0062). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate a bonding layer in the device of Kidwell and Shin, as a known technique for assembling sounding device structures.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kidwell et al., U.S. Patent No. 10,618,079, filed on 2/23/2017, Shin et al., U.S. Patent No. 10,542,235, filed on 5/4/2018 (Shin), further in view of Babayoff et al., U.S. Patent No. 9,820,055, filed on 3/20/2014 (Babayoff).

Claim 5, Kidwell and Shin remain as applied above to Claim 1. Kidwell further discloses that the at least two sounding units comprise a first sounding unit and a second sounding unit (the sounding units are arranged in an array; col. 2, lines 34-38). Kidwell and Shin do not explicitly disclose that the sounding device further comprises: a driver configured to drive the first sounding unit to generate an ultrasonic wave at a first frequency and to drive the second sounding unit to generate an ultrasonic wave at a second frequency, the ultrasonic wave at the first frequency and the ultrasonic wave at the second frequency are configured to have a nonlinear interaction and demodulate an audible sound. However, providing such a driver for a sounding device in a display was well known. Babayoff teaches a similar sounding device [100] for use in a display [200] comprising a plurality of sounding units [12] (see Fig. 1A), the sounding device further comprising a driver [30] configured to drive the first sounding unit to generate an ultrasonic wave at a first frequency and to drive the second sounding unit to generate an ultrasonic wave at a second frequency, the ultrasonic wave at the first frequency and the ultrasonic wave at the second frequency are configured to have a nonlinear interaction and demodulate an audible sound (the ultrasonic waves produced by the array undergo a nonlinear interaction to create sound; col. 24, lines 20-43). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the driver of Babayoff into the sounding device of Kidwell and Shin, for the addition benefit of user privacy (Babayoff: col. 24, lines 52-57).

Claim 16 Kidwell and Shin remain as applied above to Claim 1. Kidwell and Shin do not explicitly disclose that an area of the orthographic projection of the sounding device on the display panel that is overlapped with the display region is 30%-100% of an area of the display region. However, providing such a configuration was well known. Babayoff discloses a similar sounding device [100] for use in a display [200] comprising a plurality of sounding units [12] (see Fig. 1A), wherein an area of the orthographic projection of the sounding device on the display panel [200] that is overlapped with the display region is 30%-100% of an area of the display region (the sounding device area can overlap the entire display region; col. 22, lines 61-67). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the teaching of Babayoff’s overlapping regions of the sounding device onto the display region.

Allowable Subject Matter
Claims 8-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 recites the unique feature of the at least one piezoelectric structure comprising a plurality of piezoelectric structures arranged in lamination, among adjacent two of the plurality of piezoelectric structures, the first electrode of one piezoelectric structure away from the transparent structural layer serves as the second electrode of the other piezoelectric structure close to the transparent structural layer. Claim 9 recites insulating layer located between the first electrode and the piezoelectric material layer. The closest prior art does not disclose or suggest an insulation layer in between an electrode an a piezoelectric material layer. Claim 18 recites the unique features of patterning the mask material layer to form a pattern comprising a plurality of via holes; and etching the glass substrate by using the mask pattern as a mask to form a plurality of recesses on the glass substrate corresponding to the plurality of via holes respectively so as to obtain the transparent structural layer. Claim 20 recites the unique feature of applying a pressure onto the piezoelectric vibrating film to bond the piezoelectric vibrating film with the transparent structural layer, so that the piezoelectric vibrating film covers the recess, and the cavity is formed by the piezoelectric vibrating film and the supporting member. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/RYAN ROBINSON/Examiner, Art Unit 2653